18-22552-rdd       Doc 280        Filed 01/28/19      Entered 01/28/19 16:25:52   Main Document
                                                     Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                           Chapter 7

MICHAEL P. D’ALESSIO, et al.,                                    Case No.: 18-22552 (RDD)
                                                                 (Jointly Administered)

                  Debtors.
------------------------------------------------------------x
         ORDER CONFIRMING AND APPROVING SALE OF THE 145-147 EAST
              62ND STREET ASSOCIATES LLC DEBTOR’S REAL PROPERTY
           LOCATED AT 145-147 EAST 62ND STREET, NEW YORK, NEW YORK
                                                       10065

        Upon that portion of the motion [Dkt. No. 225] (the “Motion’) of Marianne T. O’Toole,

solely in her capacity as the Chapter 7 trustee (“Trustee”) of the estate of 145-147 East 62nd

Street Associates LLC (“145-147 Debtor”), for entry of an order pursuant to sections 105 and

363 of title 11 of the United States Code (“Bankruptcy Code”) and Rules 2002(a)(2) and 6004 of

the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”): (a) approving the sale of the

145-147 Debtor’s real property located at 145-147 East 62nd Street, New York, New York 10065

(“145-147 Property”), free and clear of any and all interests in the real property, and (b)

approving and granting such other relief as this Court deems just and proper; and upon the

Notice To Creditors And Other Parties In Interest Of Trustee’s Intended Sale [Dkt. No. 245] and

the related Affidavit of Service [Dkt. No. 254]; and upon the Order dated January 2, 2019 (“Sale

Procedures Order”) [Dkt. No. 260] authorizing, among other things, the Trustee to conduct a

public auction sale of the 145-147 Property and approving a stipulation between the Trustee and

145 E 62nd Street Lender LLC (“145-147 Lender”) respecting the sale of the 145-147 Property

(“Approved Stipulation”); and upon the public auction sale of the 145-147 Property conducted

on January 22, 2019 (“Auction Sale”); and upon the Affidavit of Richard B. Maltz (“Affidavit”)

[Dkt. Nos. 269, 270], Chief Executive Officer of the Trustee’s retained auctioneer, Maltz


                                                         1
18-22552-rdd    Doc 280      Filed 01/28/19    Entered 01/28/19 16:25:52           Main Document
                                              Pg 2 of 5


Auctions. Inc. d/b/a Maltz Auctions (“Maltz Auctions”), in support of entry of an order, among

other things confirming the results of the Auction Sale of the 145-147 Property to 555 Fifth LLC

(“Purchaser”) for the sum of $6,550,000 (“Purchase Price”); and 145 E 62nd Street Lender LLC

(“145-147 Lender”) having made the second highest and best bid for the 145-147 Property at the

Auction Sale in the credit bid amount of $6,218,469.72; and a hearing having been conducted on

January 28, 2019 (“Hearing”); and upon the record of the Hearing, the transcript of which is

incorporated by reference herein; and no additional notice or hearing being required, THE

COURT FINDS AND DETERMINES THAT:

       a. Proper, timely, adequate and sufficient notice of the Motion and Auction Sale of the

           145-147 Property was provided in accordance with sections 102 and 363 of the

           Bankruptcy Code and Bankruptcy Rules 2002, 4001 and 6004.

       b. Creditors, parties-in-interest and other entities were afforded a reasonable opportunity

           to bid on the 145-147 Property and/or to object to the proposed sale.

       c. The marketing process implemented by the Trustee and Maltz Auctions, as set forth

           in the Affidavit and at the Hearing, was fair, proper, complete and reasonably

           calculated to result in the best value for the 145-147 Property.

       d. The Purchase Price is the highest and best offer received by the Trustee after

           marketing and a fair and open sale process, and its acceptance by the Trustee is a

           proper exercise of business judgment and in the best interests of the 145-147 Debtor

           and its estate and creditors.

       e. The sale to the Purchaser (or a designee of the Purchaser approved by the Trustee) is

           an arm’s-length transaction entered into by the Trustee and the Purchaser without

           collusion, in good faith and from arm’s-length bargaining positions.



                                                 2
18-22552-rdd     Doc 280     Filed 01/28/19     Entered 01/28/19 16:25:52       Main Document
                                               Pg 3 of 5


       f. The Purchaser is not an “insider,” as that term is defined in section 101(31) of the

           Bankruptcy Code, of the 145-147 Debtor or the Trustee.

       g. The Purchaser has not acted in a collusive manner with any person and the Purchase

           Price was not controlled by any agreement among bidders.

       h. In the absence of a stay pending appeal prior to the closing, the Purchaser will be

           acting in good faith pursuant to section 363(m) of the Bankruptcy Code in closing on

           the sale of the 145-147 Property under the Terms and Conditions of Sale executed by

           the Purchaser after the entry of this Order.

       i. The Purchaser is a good faith purchaser of the 145-147 Property within the meaning

           of section 363(m) of the Bankruptcy Code and is therefore entitled to all of the

           protections afforded thereby.

NOW, THEREFORE, IT IS HEREBY

       ORDERED that, pursuant to sections 363(b), (f), (m) and (n) of the Bankruptcy Code, the

Trustee is authorized to sell the 145-147 Property to the Purchaser, or its designee approved by

the Trustee, for the Purchase Price in accordance with the Terms and Conditions of Sale

executed by the Purchaser; and it is further

       ORDERED that the 145-147 Property shall be sold to the Purchaser free and clear of any

and all liens, claims, interests, and encumbrances in, on, or against the 145-147 Property

including, but not limited to, monetary liens, claims and encumbrances of whatever kind or

nature, with all such liens, claims, interests, and encumbrances to attach to the sale proceeds in

the same amount and priority, with the same validity and enforceability, and subject to the same

defenses as existed immediately before the entry of the Order for Relief against the 145-147

Debtor; and it is further



                                                 3
18-22552-rdd      Doc 280     Filed 01/28/19    Entered 01/28/19 16:25:52      Main Document
                                               Pg 4 of 5


          ORDERED that, if the Purchaser closes on the sale of the 145-147 Property at any time

on or after the entry of this Order in accordance with the Terms and Conditions of Sale executed

by the Purchaser, the parties shall be entitled to the protection of section 363(m) of the

Bankruptcy Code, or any authorization contained herein in its entirety on appeal, provided

further that the purchase of the 145-147 Property by the Purchaser constitutes a good faith

purchase for fair value within the meaning of section 363(m) of the Bankruptcy Code; and, it is

further

          ORDERED that the sale of the 145-147 Property approved by this Order is not subject to

avoidance under section 363(n) of the Bankruptcy Code; and it is further

          ORDERED that, if the Purchaser fails to close on the sale of the 145-147 Property in

accordance with the Terms and Conditions of Sale, the Trustee is authorized to sell the 145-147

Property to the 145-147 Lender pursuant to the Approved Stipulation, and the relief granted

herein shall apply to the 145-147 Lender; and it is further

          ORDERED that the protections afforded the Purchaser under this Order shall include any

designee of the Purchaser as approved by the Trustee and, to the extent applicable, the 145-147

Lender; and it is further

          ORDERED that each and every federal, state and local government agency or department

is directed to accept any and all documents necessary and appropriate to consummate the sale of

Property outlined herein, and a copy of this Order may be filed in any place where state, federal

or local law permits filing or recording; and it is further

          ORDERED that, notwithstanding Bankruptcy Rule 6004(h), this Order shall not be

stayed for fourteen (14) days after the entry hereof and shall be effective and enforceable

immediately upon entry hereof; and it is further



                                                   4
18-22552-rdd     Doc 280      Filed 01/28/19    Entered 01/28/19 16:25:52       Main Document
                                               Pg 5 of 5


       ORDERED that the Trustee is authorized and empowered to expend such funds and

execute and deliver any and all documents as are reasonably necessary to: (i) implement the

terms of this Order and the Sale Procedures Order, and (ii) effectuate the closing of title to the

145-147 Property, including, without limitation, paying and satisfying from the proceeds of sale,

once the funds have cleared the Trustee’s account, any and all costs relating to the sale,

including, without limitation, any normal and customary closing costs, water charges,

outstanding real estate and school taxes; and it is further

       ORDERED that this Court may retain exclusive jurisdiction to interpret, construe and

enforce the provisions of this Order.

Dated: January 28, 2019
       White Plains, New York
                                               /s/Robert D. Drain
                                               Hon. Robert D. Drain
                                               United States Bankruptcy Judge




                                                  5
